DETAILED ACTION
Status of Claims
As per the submission to the Office filed on 07/25/2022, the following represents the changes from the previous claims: Claims 1, 4, 18, and 19 were amended. Claims 1-5 and 7-21 are presented for examination.
Claim Rejections - 35 USC § 103
2. 	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

3. 	Claims 1-5, 7-13, 15, and 17 are rejected under 35 U.S.C. 103(a) as being unpatentable over Simmons (US Patent Publication 2012/0279126) in view of Takashima (US 5,617,673) and Kop (US Patent Publication 2018/0042186). 
a. Regarding claim 1, Simmons teaches a plant growing apparatus, comprising a planting column having a cavity formed therethrough, a conduit 265 having a dispensing apparatus 269 at least partially positioned within the planting column, dispensing apparatus 269 configured to dispense an aqueous solution throughout the cavity, a water source fluidly coupled to the conduit to selectively dispense the aqueous solution from dispensing apparatus [as illustrated in FIG. 2C, the distribution pipe 165 can be coupled to an internal surface of multiple, different plant supports, thus running downward though the hollow interior of each plant support. In this embodiment, the distribution pipe 265 can include multiple, different openings, where each opening can be configured for a sprayer 269 or other device capable of delivering liquid nutrient solution to the root mass or plants in the seed containers [0032]] an irrigation system [pump, which can be used to provide delivery of liquid nutrient solution via a liquid nutrient solution delivery system to the root mass/plants in a seed container [0025]]. Simmons does not specifically teach an enclosure having an interior configured to maintain an interior environment within the enclosure and the enclosure is sized to be situated in an apartment or home; at least one light source; a drive motor coupled to a bottom portion of the planting column, wherein said drive motor is configured to rotate said planting column within the enclosure; at least one sensor; an irrigation system; and a control system configured to be communicatively coupled to the irrigation system, sensor, light source, and drive motor; wherein, the at least one light source, planting column, drive motor, conduit, sensor, and irrigation system are self-contained with the enclosure as part of the plant growing apparatus. Takashima teaches an enclosure 32 having an interior configured to maintain an interior environment within the enclosure [enclosing assembly 32 provides the method by which the plants and the interior environment of the growing system 10 are isolated from the ambient environment. The enclosing assembly is insulted to prevent unwanted heat transference in either direction, col. 6 lines 34-38] and the enclosure is sized to be situated in an apartment or home [the present invention is compact, self-contained and efficient, and is adaptable for use in a variety of circumstances, col. 18 lines 7-9]; at least one light source 42; a drive motor 54 coupled to a bottom portion of the planting column, wherein said drive motor is configured to rotate said planting column within the enclosure [a rotation control 142 is provided to adjust the speed of the gear motor 54, and thus the rotational rate of the rotating drum cylinder, col. 9 lines 24-26]; at least one sensor 148; and a control system 35 [control panel 30 may be utilized to control a wide variety of parameters, col. 9 lines 20-21] configured to be communicatively coupled to irrigation system 108 [A fluid pump 106, typically associated with the water reservoir 86, delivers water from the reservoir 86, through the fluid conduit 40 and to a fluid delivery structure 108, col. 8 lines 14-16], sensor [thermal control 146 is utilized to operate the air conditioner unit 88, including both heating and cooling capabilities, to maintain a desired, operator selected, internal temperature, assisted by one or more thermal sensors 148 situated within the stationary enclosure, col. 9 lines 35-39], light source [a light on/off control 138 and a light intensity control 140 are provided in order to control the status and illumination intensity of the illumination lamps 42, col. 9 lines 20-24], and drive motor [a rotation control 142 is provided to adjust the speed of the gear motor 54, and thus the rotational rate of the rotating drum cylinder, col. 9 lines 24-26]; wherein, the at least one light source, planting column, drive motor, conduit 40, sensor, and irrigation system are self-contained with the enclosure as part of the plant growing apparatus [the present invention is compact, self-contained and efficient, and is adaptable for use in a variety of circumstances, col. 18 lines 7-9] for the purpose of providing a compact, self-contained and efficient plant growing apparatus for growing plants under controlled conditions in a variety of circumstances such as in locales isolated from sunlight.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the plant growing apparatus taught by Simmons to include an enclosure having an interior configured to maintain an interior environment within the enclosure and the enclosure is sized to be situated in an apartment or home; at least one light source; a drive motor coupled to a bottom portion of the planting column, wherein said drive motor is configured to rotate said planting column within the enclosure; at least one sensor; an irrigation system; and a control system configured to be communicatively coupled to the irrigation system, sensor, light source, and drive motor; wherein, the at least one light source, planting column, drive motor, conduit, sensor, and irrigation system are self-contained with the enclosure as part of the plant growing apparatus as taught by Takashima because doing so would have provided a compact, self-contained and efficient plant growing apparatus for growing plants under controlled conditions in a variety of circumstances such as in locales isolated from sunlight. 
Simmons in view of Takashima does not specifically teach the planting column is configured to be rotatably movable around the dispensing apparatus. Kop teaches planting column 2 is configured to be rotatably movable around the dispensing apparatus 72 [A plurality of vertically spaced foggers 76 mounted on vertical shaft 74 and in fluid communication with pipe 72 eject a mist 79 directed to the roots 81 of plants 19 [0105]; the hollow core of a tower [0086]] the interior of vertical shaft 74 by which tower 2 rotates [0105]] for the purpose of providing the interior of the vertical shaft by which the column rotates with an irrigation pipe formed within to make the apparatus more efficient and compact to conserve space indoors. 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus taught by Simmons in view of Takashima to include the planting column configured to be rotatably movable around the dispensing apparatus as taught by Kop because doing so would have provided the interior of the vertical shaft by which the column rotates with an irrigation pipe formed within to make the apparatus more efficient and compact to conserve space indoors. 
b. Regarding claim 2, Simmons in view of Takashima and Kop teaches (references to Takashima) the apparatus of claim 1 having enclosure 32. Takashima further teaches the enclosure comprises a top, a base, and at least one wall has an internal surface [The enclosing assembly 32 further includes a left side wall 66, a right side wall 68, a rear wall 70, a base plate 72 and a top plate 74, all of which, together, form a rectangular enclosure, col. 6 lines 58-61].
c. Regarding claim 3, Simmons in view of Takashima and Kop teaches (references to Takashima)  the apparatus of claim 2 having the internal surface of the wall and light 42 emitted within enclosure 32. Takashima further teaches the internal surface of the wall configured to reflect light emitted within the enclosure [circumferentially surrounding all except a portion of the front of the drum 28 is a cylindrical reflector 64. The cylindrical reflector 64 is reflective on its interior surface in such a manner that light from the illuminating lamps 42 is reflected back on to the plants 12, col. 6 lines 44-48].  
d. Regarding claim 4, Simmons in view of Takashima and Kop teaches (references to Simmons)  the apparatus of claim 1 having the planting column [FIG. 2C]. Simmons further teaches a plurality of sections 240 removably coupled to one another to form the cavity [multiple plant supports 240 can be coupled to each other to form an aeroponic growing tower [0030]], each section having at least one opening configured to receive a plant [at least one opening adapted to retain a seed container 200 [0027] FIG. 2C].  
e. Regarding claim 5, Simmons in view of Takashima and Kop teaches (references to Takashima) the apparatus of claim 1 having light source 42. Simmons in view of Takashima and Kop does not specifically teach the light source includes at least one light emitting diode (LED). Kop teaches the light source includes at least one light emitting diode (LED) 249 [LEDs 249 mounted on a light post to generate the desired modulated light beam 251 [0126]] for the purpose of providing an inexpensive, energy efficient means to generate the desired modulated light beam. 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus taught by Simmons in view of Takashima and Kop to include at least one light emitting diode as taught by Kop because doing so would have provided an inexpensive, energy efficient means to generate the desired modulated light beam.
f. Regarding claim 7, Simmons in view of Takashima and Kop teaches (references to Takashima) the apparatus of claim 1 wherein the water source includes reservoir 86 is substantially separated from the interior of the enclosure by a bottom wall [lower chamber 84, which is located at the bottom be of the enclosing assembly 32, provides a location in which a water reservoir 86 and other auxiliary structures may be enclosed, col. 7 lines 8-11].  
g. Regarding claim 8, Simmons in view of Takashima and Kop teaches (references to Simmons) the apparatus of claim 1 wherein water source, conduit, and irrigation system are fluidly coupleable to one another [pump, which can be used to provide delivery of liquid nutrient solution via a liquid nutrient solution delivery system to the root mass/plants in a seed container [0025]].  
h. Regarding claim 9, Simmons in view of Takashima and Kop teaches (references to Simmons) the apparatus of claim 1 having the irrigation system [pump, which can be used to provide delivery of liquid nutrient solution via a liquid nutrient solution delivery system to the root mass/plants in a seed container [0025]]. Simmons further teaches dispensing apparatus 269 positioned through a top portion of planting column [distribution pipe 265 can include multiple, different openings, where each opening can be configured for a sprayer 269 or other device capable of delivering liquid nutrient solution to the root mass or plants in the seed containers [0032]; distribution pipe 265 can be at least equal to the height of a growing tower [0033]]. 
i. Regarding claim 10, Simmons in view of Takashima and Kop teaches (references to Kop) the apparatus of claim 1 having dispensing apparatus 72. Kop further teaches the planting column rotates about dispensing apparatus 72 [irrigated by means of the irrigation fluid that is delivered by high pressure feed pump 115 through central vertical pipe 72 of tower 2 and to vertically spaced foggers 76 [0109]].
j. Regarding claim 11, Simmons in view of Takashima and Kop teaches (references to Takashima) the apparatus of claim 1 wherein irrigation system 108 comprises pump 106 and a secondary fluid conduit 40 configured to transport water from the water source to the conduit [A fluid pump 106, typically associated with the water reservoir 86, delivers water from the reservoir 86, through the fluid conduit 40 and to a fluid delivery structure 108, col. 8 lines 14-16].
k. Regarding claim 12, Simmons in view of Takashima and Kop teaches (references to Takashima)  the apparatus of claim 1 wherein enclosure 32 is rectangular, having one or more openings 76 to access the interior of the enclosure [The enclosing assembly 32 further includes a left side wall 66, a right side wall 68, a rear wall 70, a base plate 72 and a top plate 74, all of which, together, form a rectangular enclosure which is completed by a door 76, col. 6 lines 58-61].
l. Regarding claim 13, Simmons in view of Takashima and Kop teaches (references to Takashima)  the apparatus of claim 1 having planting column 28 comprises a rotatable base [a rotation control 142 is provided to adjust the speed of the gear motor 54, and thus the rotational rate of the rotating drum cylinder, col. 9 lines 24-26].
m. Regarding claim 15, Simmons in view of Takashima and Kop teaches (references to Takashima) the apparatus of claim 1 having control system 35 [control panel 30 may be utilized to control a wide variety of parameters, col. 9 lines 20-21] configured to monitor and control temperature and humidity [thermal control 146 is utilized to operate the air conditioner unit 88, including both heating and cooling capabilities, to maintain a desired, operator selected, internal temperature, assisted by one or more thermal sensors 148 situated within the stationary enclosure, col. 9 lines 35-39]. Simmons in view of Takashima and Kop does not specifically teach the control system is configured to monitor and control light color spectrum to manipulate plant growth within the enclosure. Kop teaches the control system is configured to monitor and control light color spectrum to manipulate plant growth within the enclosure [the light elements may be operated according to a selected duty cycle or time sequence, in order to generate a desired waveform [0094]; Light elements for emitting the following five colors are illustrated: blue (B) at a wavelength of 440-460 nm for use mainly during noon conditions, green (G) at a wavelength of 505-530 nm, red (R) at a wavelength of 620-650 nm for use mainly during morning/afternoon conditions, deep red (DR) at a wavelength of 650-680 nm, and cool white (CW) at a color temperature, or the temperature of an ideal black-body radiator that radiates light of a comparable hue, of 5000° K]] for the purpose of providing light elements that may be operated according to a selected duty cycle or time sequence in order to generate a desired waveform to manipulate plant growth.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus taught by Simmons in view of Takashima and Kop to include the control system configured to monitor and control light color spectrum to manipulate plant growth within the enclosure as taught by Kop because doing so would have provided light elements that may be operated according to a selected duty cycle or time sequence in order to generate a desired waveform to manipulate plant growth.
n. Regarding claim 17, Simmons in view of Takashima and Kop teaches (references to Kop) the apparatus of claim 5 having LED 249 [LEDs 249 mounted on a light post to generate the desired modulated light beam 251 [0126]]. Kop further teaches LED 249 provides a variable color spectrum [the light elements may be operated according to a selected duty cycle or time sequence, in order to generate a desired waveform [0094]; Light elements for emitting the following five colors are illustrated: blue (B) at a wavelength of 440-460 nm for use mainly during noon conditions, green (G) at a wavelength of 505-530 nm, red (R) at a wavelength of 620-650 nm for use mainly during morning/afternoon conditions, deep red (DR) at a wavelength of 650-680 nm, and cool white (CW) at a color temperature, or the temperature of an ideal black-body radiator that radiates light of a comparable hue, of 5000° K]] that is selectable by control system 240 to manipulate plant growth [control system 240 directs modulated light energy to the plants to stimulate an improvement in metabolic processes [0126]].

4. 	Claim 14 is rejected under 35 U.S.C. 103(a) as being unpatentable over Simmons (US Patent Publication 2012/0279126) in view of Takashima (US 5,617,673) and Kop (US Patent Publication 2018/0042186) as applied to claim 1 above, and further in view of Galvan (US Patent Publication 2014/0083007).
a. Regarding claim 14, Simmons in view of Takashima and Kop teaches (references to Simmons) the apparatus of claim 1 having the interior cavity of the planting column [FIG. 2C]. Simmons in view of Takashima and Kop does not specifically teach the interior cavity of the planting column is arranged in a helical configuration. Galvan teaches the interior cavity of planting column 10 is arranged in a helical configuration [The apparatus is shaped like a spiral pyramid with a broad base and a narrow top with sufficient slope to allow the nutrient solutions to flow effortlessly down the entire length of the apparatus through the hollow tubing [0024]] for the purpose of providing a helical configuration with a sufficiently contoured hollow tube-like interior to allow water or nutrient-rich solution to flow effortlessly over the roots of plants, help minimize ponding and water logging, and exclude the entry of light into the hollow space inside to prevent algae growth.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus taught by Simmons in view of Takashima and Kop to include the interior cavity of the planting column arranged in a helical configuration as taught by Galvan because doing so would have provided helical configuration with a sufficiently contoured hollow tube-like interior to allow water or nutrient-rich solution to flow effortlessly over the roots of plants, help minimize ponding and water logging, and exclude the entry of light into the hollow space inside to prevent algae growth.

5. 	Claim 16 is rejected under 35 U.S.C. 103(a) as being unpatentable over Simmons (US Patent Publication 2012/0279126) in view of Takashima (US 5,617,673) and Kop (US Patent Publication 2018/0042186) as applied to claim 15 above, and further in view of Miyabe et al. (US Patent Publication 2016/0324089).
a. Regarding claim 16, Simmons in view of Takashima and Kop teaches the apparatus of claim 15. Takashima further teaches water reservoir 86 [lower chamber 84, which is located at the bottom be of the enclosing assembly 32, provides a location in which a water reservoir 86 and other auxiliary structures may be enclosed, col. 7 lines 8-11]. Simmons in view of Takashima and Kop does not specifically teach a drawer formed in the base of the plant growing apparatus to house a removable water reservoir. Miyabe teaches drawer 6 formed in the base of the plant growing apparatus to house the removable water reservoir [cultivation tray 4 is carried in or carried out the cultivation rack 2 using the carrier device 6 [0055]; carrier device 6 is configured to slide on rails 7 bridged over the second beams 2 c in the depth direction of the cultivation racks 2 adjacently arranged in the depth direction along the second passage B, and move in a front-back direction [0056]] for the purpose of providing ease of operation when removing the reservoir. 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus taught by Simmons in view of Takashima and Kop to include a drawer formed in the base of the plant growing apparatus to house the removable water reservoir as taught by Miyabe because doing so would have provided ease of operation when removing the reservoir.

6. 	Claim 18 is rejected under 35 U.S.C. 103(a) as being unpatentable over Wilson (US Patent Publication 2014/0259920) in view of Takashima (US 5,617,673), Kop (US Patent Publication 2018/0042186), and Simmons (US Patent Publication 2012/0279126). 
a. Regarding claim 18, Wilson teaches a system of growing, monitoring, and purchasing plants for growing in a plant growing apparatus comprising assigning a plant pod having an individual species of plant an identifier [barcode or UPC labeling may be used for tracking plants throughout the lifecycle; barcodes may be used on a per plant basis [0198]]; classifying environmental variables that are associated with the identifier [the growing system may be programmed with an algorithm in
accordance with a specific plant species [0079], [0099]]; assigning a location code to the plant pod location within the plant growing apparatus [each plant is assigned a barcode or UPC labeling to track the plant, providing the location of a plant [0198], [0203]]; implementing a control algorithm to determine optimal environmental conditions based on the environmental variables associated with the identifier and the location code [control algorithms may be executed by a system-associated processor to optimize growth [0079], [0124], [0206]]; averaging the environmental variables identified by the control system for a combination of plant species [variables based on plant species, such as pH, are averaged [0019]] and locations within the system; and regulating the environment to achieve that preference [the algorithm utilizes sensor data to control system function (regulation) to achieve optimal growth [0206]].
	Wilson does not specifically teach a combination of plant species and locations positioned in separate openings of a rotatable planting column. Takashima teaches a combination of plant species 12 and locations positioned in separate openings 104 of a rotatable planting column 28 for the purpose of providing a compact, self-contained and efficient growing environment conducive to growing plant materials in a variety of circumstances. 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the system taught by Wilson to include a combination of plant species and locations positioned in separate openings of a rotatable planting column as taught by Takashima because doing so would have provided a compact, self-contained and efficient growing environment conducive to growing plant materials in a variety of circumstances. 
Wilson in view of Takashima does not specifically teach regulating the environment includes distributing an aqueous solution with a dispensing apparatus throughout a cavity of the rotatable planting column. Kop teaches regulating the environment includes distributing an aqueous solution with a dispensing apparatus throughout a cavity [A plurality of vertically spaced foggers 76 mounted on vertical shaft 74 and in fluid communication with pipe 72 eject a mist 79 directed to the roots 81 of plants 19 [0105] FIG. 5] of the rotatable planting column [the hollow core of a tower [0086]] the interior of vertical shaft 74 by which tower 2 rotates [0105]] for the purpose of providing the interior of the vertical shaft by which the column rotates with an irrigation pipe formed within to make the apparatus more efficient and compact to conserve space indoors.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the system taught by Wilson in view of Takashima to include regulating the environment includes distributing an aqueous solution with a dispensing apparatus throughout a cavity of the rotatable planting column as taught by Kop because doing so would have provided the interior of the vertical shaft by which the column rotates with an irrigation pipe formed within to make the apparatus more efficient and compact to conserve space indoors. 
Wilson in view of Takashima and Kop does not specifically teach providing a rotatable planting column formed of a plurality of sections removably coupled to one another to form a cavity and an opening of the rotatable planting column provides access for at least a portion of the plant pod to the cavity. Simmons teaches providing a rotatable planting column [Adjacent plant supports 340 can be rotated a predetermined number of degrees around a center axis (center vertical axis) of the nested plant supports 340 [0035]] formed of a plurality of sections 240 or 340 removably coupled to one another to form a cavity [multiple plant supports 240 can be coupled to each other to form an aeroponic growing tower [0030]] and an opening of the rotatable planting column provides access for at least a portion of the plant pod to the cavity [at least one opening adapted to retain a seed container 200 [0027] FIG. 2C] for the purpose of providing a plant growing apparatus comprising a rotatable planting column formed of a plurality of sections removably coupled to one another to form an aeroponic growing tower cavity with an opening adapted to retain a seed container for access to to the cavity.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the system taught by Wilson in view of Takashima and Kop to include a rotatable planting column formed of a plurality of sections removably coupled to one another to form a cavity and an opening of the rotatable planting column provides access for at least a portion of the plant pod to the cavity as taught by Simmons because doing so would have provided a plant growing apparatus comprising a rotatable planting column formed of a plurality of sections removably coupled to one another to form an aeroponic growing tower cavity with an opening adapted to retain a seed container for access to to the cavity. Please note in the combination of Wilson, Takashima, Kop, and Simmons the location code is assigned to an opening of a rotatable planting column.

7. 	Claims 19 and 20 are rejected under 35 U.S.C. 103(a) as being unpatentable over Simmons (US Patent Publication 2012/0279126) in view of Takashima (US 5,617,673).
a. Regarding claim 19, Simmons teaches an apparatus for growing plants, comprising a water source and a growing column having an interior cavity [as illustrated in FIG. 2C, the distribution pipe 165 can be coupled to an internal surface of multiple, different plant supports, thus running downward though the hollow interior of each plant support. In this embodiment, the distribution pipe 265 can include multiple, different openings, where each opening can be configured for a sprayer 269 or other device capable of delivering liquid nutrient solution to the root mass or plants in the seed containers [0032]] and at least one opening configured to allow access to said interior cavity [at least one opening adapted to retain a seed container 200 [0027] FIG. 2C]; a pump fluidly connected to the water source [pump, which can be used to provide delivery of liquid nutrient solution via a liquid nutrient solution delivery system to the root mass/plants in a seed container [0025]]; and a dispensing apparatus 269 positioned through a top portion of the growing column and fluidly coupled to the pump to dispense an aqueous solution throughout the interior cavity [distribution pipe 265 can include multiple, different openings, where each opening can be configured for a sprayer 269 or other device capable of delivering liquid nutrient solution to the root mass or plants in the seed containers [0032]; distribution pipe 265 can be at least equal to the height of a growing tower [0033]] wherein unused aqueous solution is directed through the cavity to a reservoir through gravity [excess liquid nutrient solution can travel through each plant support 140 eventually reaching a base 101 where it can be directed to a reservoir where it can be re-circulated [0024]]; wherein, said pump is configured to provide water from the water source to the interior cavity through the dispensing apparatus [pump, which can be used to provide delivery of liquid nutrient solution via a liquid nutrient solution delivery system to the root mass/plants in a seed container [0025]].
Simmons does not specifically teach an enclosure surrounding the growing column and sized to be situated in an apartment or home; further wherein; the growing column, enclosure, pump, and dispensing apparatus are self-contained or configured to be integrated into a kitchen as an appliance. Takashima teaches enclosure 32 surrounding growing column 28 and sized to be situated in an apartment or home [the present invention is compact, self-contained and efficient, and is adaptable for use in a variety of circumstances, col. 18 lines 7-9]; growing column 28, enclosure 32, pump 106  [A fluid pump 106, typically associated with the water reservoir 86, delivers water from the reservoir 86, through the fluid conduit 40 and to a fluid delivery structure 108, col. 8 lines 14-16], and dispensing apparatus 108 rotationally coupled to the top portion of the growing column are self-contained or configured to be integrated into a kitchen as an appliance [the present invention is compact, self-contained and efficient, and is adaptable for use in a variety of circumstances, col. 18 lines 7-9] for the purpose of providing a compact, self-contained and efficient plant growing apparatus for growing plants under controlled conditions in a variety of circumstances such as in locales isolated from sunlight.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the plant growing apparatus taught by Simmons to include an enclosure surrounding the growing column and sized to be situated in an apartment or home; further wherein; the growing column, enclosure, pump, and dispensing apparatus are self-contained or configured to be integrated into a kitchen as an appliance as taught by Takashima because doing so would have provided a compact, self-contained and efficient plant growing apparatus for growing plants under controlled conditions in a variety of circumstances such as in locales isolated from sunlight.
b. Regarding claim 20, Simmons in view of Takashima teaches (references to Takashima) the apparatus of claim 19, comprising interior cavity of growing column 28. Takashima further teaches a plant growing pod 50 comprising a top rim and a bottom portion configured to fit within opening 104, wherein said bottom portion is configured to extend at least partially into said interior cavity of growing column 28 [to permit the plant 12 to grow outward into the growth sector 50, the root bag is provided with a series of stem portals 104 (apertures) on the side opposite the central core 20. The stem portals 104 are situated opposite the location where the roots of the plant 12 are attached to the rooting medium, col. 8 lines 6-11; roots 164 will be contained within the root bag 98 and will grow within the rooting medium 100. The stems 166 will exit the root bag into the remainder of the growth sector 50 through the stem portal 104 col. 10 lines 41-44].

8. 	Claim 21 is rejected under 35 U.S.C. 103(a) as being unpatentable over Simmons (US Patent Publication 2012/0279126) in view of Takashima (US 5,617,673) and Kop (US Patent Publication 2018/0042186) as applied to claim 1 above, and further in view of Wilson (US 9,730,400).
	a. Regarding claim 21, Simmons in view of Takashima and Kop teaches (references to Takashima) the apparatus of claim 1 having at least one light source 42. Simmons in view of Takashima and Kop does not specifically teach at least one light source positioned at least partially along a corner of the interior of the enclosure. Wilson teaches at least one light source 342 positioned at least partially along a corner of interior 302 of the enclosure [As illustrated in FIG. 11, at least one light source 342 may be provided in the housing interior 302, col 10 lines 58-59] for the purpose of providing uniform exposure of the vegetation to the light emitted from the light sources with reduction of the overall consumption of power and generation of heat in the system housing interior.
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus taught by Simmons in view of Takashima and Kop to include at least one light source positioned at least partially along a corner of the interior of the enclosure as taught by Wilson because doing so would have provided uniform exposure of the vegetation to the light emitted from the light sources with reduction of the overall consumption of power and generation of heat in the system housing interior.

Response to Arguments
9.	Applicant’s arguments from the response filed on 07/25/2022 have been fully considered and will be addressed below in the order in which they appeared.
a. Applicants arguments in the reply filed on 07/25/2022, see pages 7-10, with respect to the rejection of claim 1 under 35 U.S.C 103 have been fully considered and are persuasive. Therefore, the rejection has been withdrawn. However, upon further consideration, a new grounds of rejection is made in view of Simmons (US Patent Publication 2012/0279126).
b. Applicants arguments in the reply filed on 07/25/2022, see page 6, with respect to the rejection of claims 18 and 19 under 35 U.S.C 103 have been fully considered and are persuasive. Therefore, the rejection has been withdrawn. However, upon further consideration, a new grounds of rejection is made in view of Simmons (US Patent Publication 2012/0279126).

Conclusion
Applicant's amendment necessitated the new grounds of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY R LARSEN whose telephone number is (313)446-6578.  The examiner can normally be reached on increased Flextime.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Poon can be reached on 571-272-6891.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/J. R. L./
Examiner, Art Unit 3643

/KATHLEEN I ALKER/Primary Examiner, Art Unit 3643